Contrail Aviation Support, LLC, Contrail Aviation Leasing Ireland, DAC - Loan
No. 20008083177
December 19, 2019
Note


PROMISSORY NOTE
TERM NOTE E


$6,894,790.00    December 19, 2019




FOR VALUE RECEIVED, the undersigned CONTRAIL AVIATION SUPPORT, LLC ("Support"),
CONTRAIL AVIATION LEASING, LLC (“Leasing”) and CONTRAIL AVIATION LEASING IRELAND
DAC, CRO No. 662616 ("Leasing-Ireland", and together with Support and Leasing,
each a "Borrower," and collectively, the "Borrowers"), jointly and severally,
promise to pay to the order of OLD NATIONAL BANK (the "Lender") the principal
sum of Six Million Eight Hundred Ninety-Four Thousand Seven Hundred Ninety
($6,894,790.00), in United States Dollars, together with interest thereon as
hereinafter provided.


1.
RATE OF INTEREST



The principal amount of the Loan outstanding from time to time shall bear
interest at the variable rate of LIBOR Rate (as defined in the Master Loan
Agreement referenced below) plus 3.75% per annum and such rate shall be adjusted
on the 1st day of each month (the "Loan Rate").


2.
PAYMENTS



Payments of both principal and interest are to be made in immediately available
funds in lawful currency of the United States of America at the office of
Lender, or such other place as the holder hereof shall designate to the
undersigned in writing. Unless required by applicable law, and prior to any
default being declared, payments will be applied first to any accrued unpaid
interest; then to principal; then to escrow; then to any late charges; and then
to any unpaid collection costs. Funds shall be deemed received by Lender on the
next business day if not received by 12:00 p.m. local time at the location
payments hereunder are to be made.


Borrowers shall make payments of:


(a)
thirty-five (35) consecutive monthly payments of principal in the amount of
$191,521.95 plus accrued interest, commencing on January 1, 2020, and continuing
on the 1st day of each successive month thereafter ; and



(b)
A final payment of all outstanding principal and accrued unpaid interest
together with such other amounts as shall then be due and owing from Borrowers
to Lender under the Term Loan E on the Term Loan E Maturity Date.










--------------------------------------------------------------------------------





3.
FINAL PAYMENT MATURITY DATE



Notwithstanding anything set forth above, all sums due under this Note, both
principal and interest, if not sooner paid, shall be due and payable on December
1, 2022 ("Term Loan E Maturity Date").


4.
PREPAYMENT; MINIMUM FINANCE CHARGE



Borrowers agree that all loan fees and other prepaid finance charges are earned
fully as of the date of the loan and will not be subject to refund upon early
payment (whether voluntary or as a result of default), except as otherwise
required by law. In any event, even upon full prepayment of this Note, Borrowers
understand that Lender is entitled to a minimum finance charge of $95.00. Other
than Borrowers' obligations to pay any minimum finance charge, Borrowers may pay
without penalty all or a portion of the amount owed earlier than it is due.
Early payments will not, unless agreed to by Lender in writing, relieve
Borrowers of Borrowers' obligation to continue to make payments under the
payment schedule. Rather, early payments will reduce the principal balance due
and may result in Borrowers making fewer payments. Borrowers agree not to send
Lender payments marked "paid in full," "without recourse," or similar language.
If Borrowers send such a payment, Lender may accept it without losing any of
Lender's rights under this Note, and Borrowers will remain obligated to pay any
further amounted owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes "payment in full" of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: Old National Bank, PO Box 3728,
Evansville, IN 47736-3728.


5.
MANDATORY PREPAYMENTS



[Intentionally omitted.]


6.
PAYMENT DUE DATE/FAILURE TO PAY



(a)
All payments due under this Note shall be made without demand and received on
the dates set forth in Section 2 above;



(b)
In the event of a default as defined in this Note, or as set forth in the Master
Loan Agreement or any Collateral Documents or Guaranty Agreements, at the option
of Lender, for so long as the default exists, interest on the outstanding
principal balance hereof shall accrue and will be paid at the rate in effect
from time to time hereunder plus an additional 3% per annum, but in no event
shall such default rate exceed, however, the maximum rate permitted by law
("Default Interest Rate"); and



(c)
Any installment of principal and/or interest due hereunder which is not received
on or before the 10th day following the date on which it is due shall be subject
to a late payment fee of 5% of the amount owed on such installment (but not less
than



2



--------------------------------------------------------------------------------




$50.00) for the purpose of defraying the expense incident to handling such
delinquent payment (this payment is in addition to the amount set forth in (b)
above).






7.
INTEREST RATE COMPUTATION



Interest on this Note is computed on a 365/360 basis; that is, by applying the
ratio of the interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under this Note is
computed using this method.


8.
PLACE OF PAYMENT



All payments shall be made to Lender at the address on the interest billing
statement provided by Lender or at the address of Lender set forth in Section 14
of this Note, at any branch of Lender, or such other place as Lender may from
time to time designate in writing.


9.
MASTER LOAN AGREEMENT AND SECURITY



This Note evidences indebtedness incurred under; is the "Term Note E" referred
to in; and is subject to the terms and provisions of the Master Loan Agreement
by and between Borrowers and Lender dated June 24, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, including, but not limited
to, by Supplements thereto, the "Master Loan Agreement"). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Master
Loan Agreement.


This Note is secured by the Collateral Documents. The terms of the Collateral
Documents are incorporated herein and made a part hereof by reference.


10.
DEFAULT



In the event of the occurrence of an Event of Default under the Master Loan
Agreement, and after giving effect to any applicable right to cure provided by
the Master Loan Agreement, Lender may, at its option and without notice, declare
this Note to be, and this Note shall thereupon become, immediately due and
payable, together with accrued interest thereon. Without limiting the foregoing
right and without limiting any other rights and remedies of the Lender at law or
in equity, the Lender is also entitled to the rights and remedies provided for
in the Master Loan Agreement and the Collateral Documents and may enforce the
covenants, agreements and undertakings of Borrowers contained therein and may
exercise the remedies provided for thereby or otherwise available in respect
thereto, all in accordance with the terms thereof. In addition to any other
right, Lender may apply and/or set-off against amounts due it hereunder any
deposits, account balances, or other credits of any Borrower in the possession
of or in transit to Lender, and Borrowers hereby grant Lender a security
interest in all of the foregoing.




3



--------------------------------------------------------------------------------




11.
WAIVERS



Except as herein provided, Borrowers and all others who may become liable for
all or part of the principal balance hereof or for any obligations of Borrowers
to Lender or the holder hereof (a) forever waive presentment, protest and
demand, notice of protest, demand and dishonor and non-payment of this Note, and
all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note, (b) agree that the time of
payment of the debt or any part thereof may be extended from time to time
without modifying or releasing the lien of the Collateral Documents or the
liability of Borrowers or any other such parties, the right of recourse against
Borrowers and such parties being hereby reserved by Lender; and (c) agree that
time is of the essence. Borrowers agree to pay all reasonable costs of
collection when incurred, whether suit be brought or not, including reasonable
attorneys' fees and costs of suit and preparation therefore, and to perform and
comply with each of the covenants, conditions, provisions and agreements of
Borrowers contained in this Note, the Master Loan Agreement and Collateral
Documents. It is expressly agreed by Borrowers that no extensions of time for
the payment of this Note, nor the failure on the part of Lender to exercise any
of its rights hereunder, shall operate to release, discharge, modify, change or
affect the original liability under this Note, the Master Loan Agreement or any
of the Collateral Documents, either in whole or in part.


12.
WAIVER OF JURY TRIAL



BORROWERS WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS INSTRUMENT AND TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS
HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY
TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWERS REPRESENT THAT
THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.


13.
COMPLIANCE



This Note is to be governed by, and construed and enforced in accordance with,
the laws of the State of Wisconsin (without giving effect to Wisconsin's
principles of conflicts of law), except to the extent (a) of procedural and
substantive matters relating only to the creation, perfection, foreclosure and
enforcement of rights and remedies against specific collateral, which matters
shall be governed by the laws of the state in which the collateral is located
(the “Collateral State"), and (b) that the laws of the United States of America
and any rules regulations, or orders issued or promulgated thereunder,
applicable to the affairs and transactions entered into by the Lender, otherwise
preempt Collateral State law or Wisconsin law; in which event such federal law
shall control. Borrowers hereby irrevocably submit to the jurisdiction of any
Wisconsin or federal court sitting in Milwaukee, Wisconsin (or, with respect to
the matters set forth in subsection (a) above, any state in which the property
encumbered by the Collateral Documents is located) over any suit, action or
proceeding arising out of or relating to this Note or any of the Loan Documents.
Borrowers hereby


4



--------------------------------------------------------------------------------




waive any right to object to the location of venue in any Wisconsin or federal
court sitting in Milwaukee, Wisconsin, or, with respect to the matters set forth
in subsection (a) above, to the appropriate court located in the Collateral
State, concerning any suit, action or proceeding arising out of or relating to
this Note or any of the Loan Documents and waives any objection which it may
have at any time to the laying of venue in any proceedings brought in any such
court, waives any claim that such proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
proceedings, that such court does not have jurisdiction over such party to
object to the choice of governing law set forth in this section. Borrowers
acknowledge that the loan evidenced by this Note was solicited, negotiated,
closed and funded in the State of Wisconsin, and waives any implication that the
laws of any other state shall apply for usury purposes.


14.
NOTICES



All notices, requests and demands to be made hereunder to the parties hereto
must be in writing and must be delivered to the applicable address stated below
by any of the following means: (a) personal service; (b) electronic
communication, including, but not limited to electronic mail, telex, telegram or
telecopying (and, if by telex, telegram or telecopying, then only if confirmed
in writing sent by registered or certified, first class mail, return receipt
requested); or (c) registered or certified, first class mail, return receipt
requested. Such addresses may be changed by notice to the other parties given in
the same manner as provided above. Any notice, demand or request sent pursuant
to either subsection (a) or (b) hereof will be deemed received upon such
personal service or upon dispatch by electronic means, and, if sent pursuant to
subsection (c) will be deemed received three (3) days following deposit in the
mail.


Borrowers:     CONTRAIL AVIATION SUPPORT, LLC
CONTRAIL AVIATION LEASING, LLC
435 Investment Court
Verona, WI 53593-8788


CONTRAIL AVIATION LEASING IRELAND DAC
32 Molesworth Street
Dublin 2
Ireland


Lender:     OLD NATIONAL BANK
25 W. Main St.
Madison, WI 53703


15.
INTEREST NOT TO EXCEED MAXIMUM ALLOWED BY LAW.



If from any circumstances whatsoever, by reason of acceleration or otherwise,
the fulfillment of any provision of this Note involves transcending the limit of
validity prescribed by any applicable usury statute or any other applicable law,
with regard to obligations of like


5



--------------------------------------------------------------------------------




character and amount, then the obligations to be fulfilled will be reduced to
the limit of such validity as provided in such statute or law, so that in no
event shall any exaction be possible under this Note in excess of the limit of
such validity.


16.
SUCCESSORS



All rights, powers, privileges and immunities herein granted to Lender shall
extend to its successors and assigns and any other legal holder of this Note,
with full right by Lender to assign and/or sell same.




IN WITNESS WHEREOF, the Parties have executed this Note (Note E) as of the date
and year first above written.


CONTRAIL AVIATION SUPPORT, LLC


By: _____________________________
Joseph Kuhn
Its: CEO




CONTRAIL AVIATION LEASING, LLC




By: Contrail Aviation Support, LLC, its Manager


By: _____________________________
Joseph Kuhn
Its: CEO




This Note E pursuant to Supplement #6 to Master Loan Agreement dated June 24,
2019 is as of the date set forth below EXECUTED AS A DEED by the below
duly-authorized individual by, for and on behalf of CONTRAIL AVIATION LEASING
IRELAND DAC (CRO No. 662616):


Signed and Delivered as a Deed by            )
) __________________________
______________________________    
as duly appointed attorney for and on behalf of
Contrail Aviation Leasing Ireland DAC


Date: ________________


in the presence of:
Witness Signature:




6



--------------------------------------------------------------------------------




Name of Witness:
Address of Witness:    


18455756v1




7

